     Case 4:08-cr-00315-WTM-CLR Document 1702 Filed 12/10/20 Page 1 of 1
                 IN THE UNITED       STATES DISTRICT COURT FOR
                        THE SOUTHERN DISTRICT OF GEORGIA
                                  SAVANNAH DIVISION


UNITED STATES OF AMERICA


V.                                                 CASE NO. 4:08-cr-315-45


Antonio Dawon Woodley,
       Defendant.




                                        ORDER


       Before    the      Court    is     Defendant        Woodley's     request        for

appointment of counsel (Doc. 1683).                     In the request, Defendant

seeks appointed counsel to assist in determining his eligibility

for a sentence reduction pursuant to the First Step Act of 2018.

After careful consideration, Defendant's motion is DENIED.

       Defendants       seeking     sentence       reductions       pursuant       to     18

U.S.C.    § 3582    have     no    statutory       or     constitutional      right      to

appointed    counsel,      United       States    v.    Webb,   565    F.3d   789,       795

(11th Cir. 2009), which the Court has determined unnecessary in

this     case.     In    addition,       the      Court     notes     that    it        will

independently review Defendant's case to determine if Defendant

is entitled to a sentence reduction pursuant to the First Step

Act, the Act under which Defendant is seeking relief.

       Defendant's Motion for appointment of counsel is DENIED.

       SO ORDERED this              day of December, 2020.




                                  WILLIAM T. MOORE, JR.
                                  JUDGE, U.S. DISTRICT COURT
                                  SOUTHERN       DISTRICT   OF GEORGIA
